DETAILED ACTION
	Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9, line 2, “fire hydrant assembly” should be changed to --a fire hydrant assembly--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peacock (US 749,628).
Regarding claim 1, Peacock discloses in Figs. 1-6 a fire hydrant assembly comprising: 
a fire hydrant 1; 
a water pipe 2 operably connected to the fire hydrant 1; 
a thermal insulating liner 4, 6 at least partially wrapped around the water pipe 2 (pg. 1, lines 35-40); and 
a power source (providing electricity to the resistance heater elements 9, as disclosed in pg. 1, lines 47-53) coupled to the fire hydrant 1 (via the resistance heater elements 4, 6 coupled to the fire hydrant 1) and electrically connected to the thermal insulating liner 4, 6 (because of the resistance heater elements 9 being located in the thermal insulating liner 4, 6).  
Regarding claim 5, Peacock discloses in Figs. 1-6 that the thermal insulating liner 4, 6 surrounds a circumference of the water pipe 2 (col. 1, lines 35-40).  
Regarding claim 6, Peacock discloses in Figs. 1-6 that the thermal insulating liner 4, 6 is configured to heat the water pipe 2 for preventing water disposed in the water pipe 2 from freezing (pg. 1, lines 8-12).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of Ball (US 4,558,206).
Regarding claims 2-4, Peacock discloses a power source, as previously discussed, but lacks teaching that the power source being a renewable energy power source that is at least one solar panel and a battery configured to receive electrical energy from the at least one solar panel.
Ball teaches in Figs. 1-8 (specifically Fig. 7) a thermal insulating liner comprising resistance heater elements, wherein the power source is a renewable energy power source 10 in the form of at least one solar panel 10, and the system includes a battery 8 configured to receive electrical energy from the at least one solar panel 10 (col. 1, lines 41-60).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Peacock so that the power source is a renewable energy power source comprising at least one solar panel and to include a battery configured to receive electrical energy from the at least one solar panel, so that the system is energy efficient and able to operate on its own at least for long periods of time, as Ball teaches (col. 1, lines 41-60).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of Al Azemi (US 8,614,745). 
Regarding claim 7, Peacock discloses a power source as previously discussed, but lacks teaching that the power source is embedded in a recess formed in the hydrant.
Al Azemi teaches in Figs. 1-5 a power source 22, 26 on a fire hydrant, wherein the power source 22, 26 is embedded in a recess formed in the hydrant, specifically in a recess formed by a collar (Fig.3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Peacock to include a collar on the fire hydrant and to embed the power source in the recess formed by the collar, as Al Azemi teaches, to provide the power source with the hydrant for a standalone system and to provide a protective storage space for the power source that also allows for access to the power source.
Regarding claim 8, Peacock discloses in Figs. 1-6 a fire hydrant and power source, as previously discussed, but lacks teaching that the power source is at least one solar panel embedded in a cap of the fire hydrant.
Al Azemi teaches in Figs. 1-5 a fire hydrant system comprising a power source 22, 26 that is at least one solar panel 22 embedded in a cap (comprising the conventional fire hydrant cap C and the collar 10 bolted to the cap C) of the fire hydrant.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Peacock to include a cap (comprising a conventional fire hydrant cap with a collar attached thereto) on the fire hydrant and to embed the power source in the form of at least one solar panel in the cap to provide a standalone system, as Al Azemi teaches (col. 1, lines 36-38).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of West (US 2017/0370893).
Regarding claim 9, Peacock discloses 1-6 a fire hydrant system comprising: 
fire hydrant assembly comprising: 
a fire hydrant 1; 
a water pipe 2 operably connected to the fire hydrant 1; 
a thermal insulating liner 4, 6 at least partially wrapped around the water pipe 2 (pg. 1, lines 35-40); and 
a power source coupled to the fire hydrant 1 (providing electricity to the resistance heater elements 9, as disclosed in pg. 1, lines 47-53) and electrically connected to the thermal insulating liner 4, 6 (via the resistance heater elements 4, 6 coupled to the fire hydrant 1).  
Peacock lacks teaching of a hydrant connection valve disposed under a ground surface and connected to the water pipe.
West teaches in Fig. 1 a hydrant system comprising a hydrant 5 and a hydrant connection valve 7 disposed under a ground surface and connected to the water pipe (comprising pipe 14 extending between valve 15 and hydrant shoe 7).  The hydrant connection valve 7 is located upstream of a valve 8-12 extending through the hydrant 5 so that flow in different sections of the pipe system are selectively shutoff to allow monitoring equipment to be inserted into the pipe system to monitor the system (paragraphs 16 and 62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fire hydrant system disclosed by Peacock to include a hydrant connection valve disposed under a ground surface and connected to the water pipe to allow the user to control the supply of water to the individual hydrant, as West teaches.  Furthermore, it would be obvious to also add a valve inside the hydrant so that the two valves can be used to selectively shutoff flow in different sections of the pipe system to allow monitoring equipment to be inserted into the pipe system, as West teaches (paragraphs 16 and 62).
Regarding claim 10, in modifying Peacock in view of West to include a hydrant connection valve, the thermal insulating liner extends beyond the hydrant connection valve inherently because “beyond the hydrant connection valve” is broadly interpreted as meaning that the thermal insulating liner extends on one side of the hydrant connection valve, as opposed to meaning that the thermal insulating liner extends past the valve or from one side of the valve to the other side of the valve.  
Regarding claim 11, Peacock discloses in Figs. 1-6 the thermal insulating liner 4, 6, as previously discussed, but lacks teaching that the thermal insulating liner terminates proximal a supply main water pipe.
West teaches in Fig. 1 a fire hydrant 5 connected to a water pipe 6 and a supply main water pipe (comprising the pipe 14 upstream of valve 15 and water main 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system in the combination of Peacock and West to include a supply main water pipe, as West teaches, to supply water from a water source/main to the hydrant.  In modifying Peacock in view of West to include a supply main water pipe, the thermal insulating liner disclosed by Peacock would terminate proximal the supply main water pipe because “proximal” is a broad and subjective term regarding distance.
Regarding claim 12, Peacock discloses that the thermal insulating liner 4, 6 is configured to heat the water pipe 2 for preventing water disposed in the water pipe 2 from freezing (pg. 1, lines 8-12).  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of West as applied to claim 9 above, and further in view of Ball.
Regarding claims 13-14, Peacock discloses a power source, as previously discussed, but lacks the power source being at least one solar panel and a battery configured to receive electrical energy from the at least one solar panel.
Ball teaches in Figs. 1-8 (specifically Fig. 7) a thermal insulating liner comprising resistance heater elements, wherein the power source is at least one solar panel 10, and the system includes a battery 8 configured to receive electrical energy from the at least one solar panel 10 (col. 1, lines 41-60).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system in the combination of Peacock and West so that the power source is at least one solar panel and includes a battery configured to receive electrical energy from the at least one solar panel, so that the system is energy efficient and able to operate on its own at least for long periods of time, as Ball teaches (col. 1, lines 41-60).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of West, as applied to claim 9 above, and further in view of Al Azemi (US 8,614,745).
Regarding claim 15, Peacock and West teach a power source as previously discussed, but lacks teaching that the power source is embedded in a recess formed in the hydrant.
Al Azemi teaches in Figs. 1-5 a power source 22, 26 on a fire hydrant, wherein the power source 22, 26 is embedded in a recess formed in the hydrant, specifically in a recess formed by a collar (Fig.3).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system in the combination of Peacock and West to include a collar on the fire hydrant and to embed the power source in the recess formed by the collar, as Al Azemi teaches, to provide the power source with the hydrant for a standalone system and to provide a protective storage space for the power source that also allows for access to the power source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753